DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
2.	According to paper filed March 4th 2021, claims 1-142 are pending for examination with a priority date of April 02, 2007 under 35 U.S.C. §121 and March 31, 2006 under 35 U.S.C. §119(e).
	As indicated prior, the priority date of the present application is April 02, 2007 under 35 U.S.C. §121 and March 31, 2006 under 35 U.S.C. §119(e) because the recited features of the independent claims are not described in the Specification of the present invention dated August 2002, such as the posting and un-posting features.
By way of the present Amendment, claims 109, 119-122, 126, 132, and 136-138 are amended.  Claims 1-108, 115-117, 123-125, 127-130, 133-135, and 139 are canceled. Claim 142 is newly added.

Claim Rejections - 35 USC § 112
3.	Claims 109-114, 118-122, 126, 131-132, 136-138, and 140-142 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The “metadata” of the “storing metadata, but not content, of the first file or folder into a designated storage space” feature of claim 109 and claims 110-114, 118-122, 126, 131-132, 138, and 141-142 is unclear because no description given in the Specification of the present application. 
determining sharing model, and storing the metadata of the first file or folder obtained from a private workspace of the first user into a designated storage space according to said sharing model” feature of claims 110-111, 120-122, and 137 is unclear because no description given in the Specification of the present application.
	Further, claim 113 recites a feature, “presenting, automatically through runtime script, the stored metadata onto each of the first and second user interfaces in response to the request for posting the first file or folder”, that is not described in the Specification of the present application.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 109-114, 118-122, 124, 126, 131-132, 136-138, and 140 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Riddle (US 2004/0153510), hereinafter Riddle, and Hesselink et al. (US 2005/0144195), hereinafter Hesselink, and Yun et al. (US 2007/0043900), hereinafter Yun, and further in view of Estrada et al. (US 7,865,545), Estrada.
Claim 109
“causing display of a first user interface (“UI”) on a remote first device, including to display metadata of files and/or folders available for posting by a first user, and to facilitate the first user to control un-posting posted files or folders” Riddle claim 17 recites “the file sharing window including a representation of a shared file posted by a first user of a first computer”; Riddle does not spell out the “metadata” as claimed, it is disclosed in Yun. Yun [0042] disclose “information of the file system, such as which type of file system and where metadata of the file system is recorded”;
Although the “posting” and “un-posting” are not spelled out in Riddle, the features are inherently disclosed, that is, when a file is posted, the filed is shared with other members, and when a posted file is deleted, the file is not shared with other members anymore.

“controlling posting files and/or folders, including: parsing a request, receiving from the first device, for posting a first file or folder when the first user through the first UI submitting the request for sharing the first file or folder with a second user” Estrada col.9 lines 27-31 discloses “a command or URL from web client 101 in HTTP protocol (get, getnext, openform, getmail, etc.) is parsed as a Notes command in converter 136 and sent to data base server 137. Buried in the URL is the Notes command that is parsed out”; see Estrada paragraph [0104] description of “… parses each request to determine…. Which… work space… need to be updated”;

“storing metadata, but not content, of the first file or folder into a designated storage space” Yun [0019] discloses “if the sector write operation relates to the area in which metadata of the file system is stored, determining a target of the sector write operation by comparing information on the metadata area with information on a write buffer of the sector write operation”;

“presenting the stored metadata of the first file or folder on a second UI of a remote second device for the second user accessing” Hesselink [0026] discloses “storing files to be shared in a first location of a first storage device associated with a first computer”; and
Yun [0042] disclose “information of the file system, such as which type of file system and where metadata of the file system is recorded”;
“controlling un-posting posted files and/or folders, including: parsing a request, receiving from the first device, for un-posting the first file or folder when the first user through the first UI submitting the request for stop sharing the first or folder” Estrada col.9 lines 27-31 discloses “a command or URL from web client 101 in HTTP protocol (get, getnext, openform, getmail, etc.) is parsed as a Notes command in converter 136 and sent to data base server 137. Buried in the URL is the Notes command that is parsed out”; see Estrada paragraph [0104] description of “… parses each request to determine…. Which… work space… need to be updated”;

“deleting the stored metadata of the first file or folder from the designated storage space without deleting the first file or folder, and causing to remove the displayed metadata of the first file or folder from the second UI” Yun [0013] discloses “when performing a file deletion, a relevant file is not really deleted but only an FAT table and a directory entry corresponding to the file are updated, … in most other file systems, only metadata of a deleted file is updated, and data of sectors in which the file has been actually recorded remains in a flash memory”, and Yun [0042] further disclose “information of the file system, such as which type of file system and where metadata of the file system is recorded”.

Riddle, Hesselink, Estrada, and Yun disclose analogous art. However, Riddle does not spell out the “private section selecting the file”, “metadata”, and “parsing” as recited above. Those features are disclosed in Hesselink, Yun, and Estrada respectively. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Hesselink, Yun, and Estrada into Riddle to enhance its file sharing and parsing functions.

Claim 110
“determining sharing model, and storing the metadata of the first file or folder obtained from a private workspace of the first user into a designated storage space according to said sharing model” Yun [0042] disclose “information of the file system, such as which type of file system and where metadata of the file system is recorded”. The “sharing model” is not cited because no description given in the Specification of the present applicant. See rejections under 35 USC §112(a) for details.

Claim 111
“wherein said designated storage space is a private workspace of the second user when the sharing model is private sharing, or is a group’s common workspace when the sharing model is group or public sharing, where the group workspace is used for storing information, including metadata of files and/or folders posted by members in the group” Hesselink [0131] discloses “a system administrator (or user that controls a private personal network) may centrally set up permissions and/or authentication data for users of the network, ... Functionality may extend to the ability to set up groups or classes of users, where each group or class has a different set of permissions levels”; and Yun [0042] disclose “information of the file system, such as which type of file system and where metadata of the file system is recorded”.

Claim 112
“wherein said displaying metadata of files and/or folders available for posting further comprises: obtaining said metadata from the server and/or from at least one remote device and storing said metadata into the private workspace of the first user for said displaying on the first UI” Hesselink [0131] discloses “a system administrator (or user that controls a private personal network) may centrally set up permissions and/or authentication data for users of the network, ... Functionality may extend to the ability to set up groups or classes of users, where each group or class has a different set of permissions levels”; and
	Yun [0042] disclose “information of the file system, such as which type of file system and where metadata of the file system is recorded”.

Claim 113
“presenting, automatically through runtime script, the stored metadata onto each of the first and second user interfaces in response to the request for posting the first file or folder” Yun [0042] disclose “information of the file system, such as which type of file system and where metadata of the file system is recorded”. Said recited feature “presenting the stored metadata onto the first and second interfaces in response to the request for posting the first file or folder” is unclear because lack of description given in the Specification of the present application. See rejections under 35 USC §112(a) for details.

Claim 114
“searching stored metadata of a file or folder in the designated storage space for matching with the metadata of the first file or folder, and deleting the stored metadata of the file or folder when said matching is found” Riddle claim 17 recites “the file sharing window including a representation of a shared file posted by a first user of a first computer”. A file sharing window is construed to be a window that can share files; more than one file, i.e., a first and a second and so forth, can be shared in said window.

Claim 118
“wherein said un-posting files or folders further comprises: presenting a sharing control list to the first user interface, where each entry on the list comprises metadata of one of the files or folders posted only by the first user; and associating each presented file or folder on the list with an un-post operating option” Yun [0042] disclose “information of the file system, such as which type of file system and where metadata of the file system is recorded”; and Riddle [0084] discloses “the file sharing accessories response to a copy request from a remote end point” and “the accessory opens the file corresponding to the advertisement requested. … the contents of the copy structure is added to the list for the corresponding advertisement”. The “advertisement” is a shared file as claimed and the “list of advertisement” is the “sharing control list” as claimed.

Claims 119-122
Claims 119-122 are rejected for the rationale given for claims 109-112 respectively.

Claim 126
“wherein said metadata of a file or folder is information of the file or folder, comprising at least location, name, ownership, size or timestamp of the file or folder” Hesselink [0070] discloses “[t]he term ‘file overhead information’ refers to file attributes or properties that may include but are not limited to file name, file size, folder status, last modified date, created date, etc.”

Claim 131
“wherein said presenting the stored metadata of the first file or folder on a second UI further comprises: facilitating the second user via the displayed metadata accessing content of the first file or folder” Riddle claim 17 recites “the file sharing window including a representation of a shared file posted by a first user of a first computer”.

Claim 132
“wherein said displaying files and/or folders available for posting comprises: obtaining the metadata of the first files or folders from a private workspace of the first user for said displaying, wherein the un-posting of the first file or folder will not delete the metadata from the private workspace and from the first UI” Hesselink [0026] discloses “storing files to be shared in a first location of a first storage device associated with a first computer; and means associated with a second computer accessing the first location of the first storage device and displaying a file structure of the first location on a display of the second computer when the second computer is connected with said first computer by a network”. No citation provided for the negative statement of “wherein the un-posting of the first file or folder will not delete the metadata from the private workspace and from the first UI” because no technical feature is recited. 

Claim 136
“wherein said parsing a request comprises: determining information related at least to original and targeted users, task of posting or un-posting, resource type for posting or un-posting, and timestamp” Riddle claim 17 recites “the file sharing window including a representation of a shared file posted by a first user of a first computer” and “deleting the representation of the shared file from the file sharing window on each of the computers”.

Claim 137
“identifying accessibility related to post or un-post, including determining permission of a user permission of a storage space, and sharing model in respect to said posting or un-posting operation” Hesselink [0131] discloses “a system administrator (or user that controls a private personal network) may centrally set up permissions and/or authentication data for users of the network, ... Functionality may extend to the ability to set up groups or classes of users, where each group or class has a different set of permissions levels”.

Claim 138
“wherein the server assigns a private workspace to each user who has a user account with the server and assigns a group common workspace to each group, where each workspace comprises at least a file and folder section for storing information, including metadata of files and/or folders for supporting said posting and un-posting” Hesselink [0131] discloses “a system administrator (or user that controls a private personal network) may centrally set up permissions and/or authentication data for users of the network, ... Functionality may extend to the ability to set up groups or classes of users, where each group or class has a different set of permissions levels”.

Claim 140
“wherein said program code configures the server to control posting and un-posting further comprises: configuring the first UI with operation menu to facilitate the first user performing said posting and un-posting operations” Yun [0013] discloses “performing a file deletion, a relevant file is not really deleted but only an FAT table…. in most other file systems, only metadata of a deleted file is updated, and data of sectors in which the file has been actually recorded remains in a flash memory”, and Yun [0042] further disclose “information of the file system, such as which type of file system and where metadata of the file system is recorded”.

Claim 141
“presenting a sharing control list to the first user interface, where each entry on the list comprises metadata of one of the files or folders posted only by the first user, and associating each file or folder on the list with an un-post operating option” Riddle claim 17 recites “the file sharing window including a representation of a shared file posted by a first user of a first computer”; Riddle does not spell out the “metadata” as claimed, it is disclosed in Yun. Yun [0042] disclose “information of the file system, such as which type of file system and where metadata of the file system is recorded”.

Claim 142
“wherein said accessing content of the first folder further comprises: configuring a multi-layered hierarchical list to represent the first folder in the first UI to be displayed in a web browser for accessing at least one file or subfolder under the first folder through navigating the hierarchical list” Estrada col.18 lines 41-50 discloses “(1) Shared design elements are shared forms stored in a common template…. (2) Database linkage enables the grouping of a number of databases in a hierarchical way… Data notes represent the hierarchy to the database”.

Response to Arguments
7.	Applicant's arguments filed March 4th 2021 have been fully considered but they are not persuasive.
	Applicant first argues that the Riddle reference does not disclose the claimed posting or un-posting operations. However, Riddle is not cited for the argued feature, Yun reference is. With respect to the “un-post” operation, applicant argues that “Yun disclosed a problem in FAT file system such that ‘a relevant file is not really deleted but only an FAT table and a directory entry corresponding to the file are updated… Yun is motivated for solving the problem by teaching a ‘method for effectively deleting a file’”. Said argument is not persuasive.
	First of all, the motive of Yun reference is not related to the subject matter of the present invention and, therefore, no discussion is deemed necessary. Regarding the “file is not really deleted but FAT table and directory entry updated” argument, it is well known in the art that once deleted, no end user can get to retrieve the deleted data even with only updating the entry address. Applicant instead argues about deleting locally saved files, not the metadata file in the common workspace.
	Further, applicant argues that “[t]he UI in claims of instant application provides user an operation of un-posting a file for stop sharing the file (first element) that will not delete the actual file, thus the file can be shared again to other users or groups, otherwise it has to be expensively re-created.” Said argument is not persuasive because, based on the claim recitations, the un-posting (deleting) operation is about the un-posting operations performed in the common workspace, not locally. Besides, as argued above, the present application “not delete the actual file”, which is exactly what applicant argues about the Yun reference, “not really deleted but FAT table and directory entry updated”. Accordingly, the deleting operation disclosed in Yun is indeed the un-posting operation as claimed.
	Applicant continues to argue that Hesselink et al. reference does not disclose the second element, “storing metadata, but not content, of the first file or folder into a designated storage space”, in claims 109 and 119. Said argument is not persuasive because, as already indicated above, Hesselink et al. is not cited for the argued feature, Yun reference is.
	Finally, applicant indicates that (i) there are three sharing models (private, group, and public) of the present application. However, there is no description given in the Specification of the present application related to the “sharing model” as a newly claimed feature in the present Amendment. Support for said newly amended feature is respectfully requested. See claim rejections under 35 USC §112(a) for details.
In addition, applicant indicates that (ii) “instant application are directed to a solution for…. the problem occurred in traditional Internet file sharing…. in which when a user needs to stop sharing a file, the user needs to delete the entire file. This will cause problem for re-sharing a file to other users or other groups of users due to the file needs to be expensively recreated.” Said argument is not persuasive because, as applicant already argued above against the Yun reference, “Yun disclosed a problem in FAT file system such that ‘a relevant file is not really deleted but only an FAT table and a directory entry corresponding to the file are updated…”. Apparently, “not really delete” type of delete operation of a file is commonly available in the industry. Merely applying the “not really delete” type of delete operation into a common workspace by dubbing “deleting” with “un-posting” does not entitle to any patentable weight.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088. The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained
from either Private PAIR or Public PAIR.  Status information for unpublished applications is available
through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175